Name: Commission Regulation (EEC) No 60/80 of 14 January 1980 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 80 Official Journal of the European Communities No L 10/5 COMMISSION REGULATION (EEC) No 60/80 of 14 January 1980 fixing the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 2^ October 1975 on the common organi ­ zation of the market in eggs (*), as amended by Regula ­ tion (EEC) No 368/76 (2), and in particular the first sentence of the fifth subparagraph of Article 9(2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2774/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which, when they are exported in the natural state, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 15 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1980. For the Commission Finn GUNDELACH Vice-President (!) OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 45, 21 . 2. 1976, p. 2. (') OJ No L 282, 1 . 11 . 1975, p. 68 . No L 10/6 Official journal of the European Communities 15 . 1 . 80 ANNEX to the Commission Regulation of 14 January 1980 fixing the export refunds on eggs CCT heading Nc Description Refund ECU/ 100 units 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : For all exports except to the United States of America : a ) Eggs for hatching (a ) : 1 . Of turkeys or geese 2-50 2. Other 1-00 ECU/ 100 kg For all exports : b ) Other 22-50 B. Eggs, not in shell , egg yolks : For all exports : I. Suitable for human consumption : a ) Eggs, not in shell : 1 . Dried 100-00 2. Other 25-00 b) Egg yolks : 1 . Liquid 45-00 2. Frozen 46-00 3 . Dried 105-00 (j ) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities are eligible for entry under this subheading.